UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                              

No. 92-2440

           EVELYN COTTO AND EDWIN TORRES, ETC., ET AL.,

                     Plaintiffs, Appellants,

                               v. 

                    UNITED STATES OF AMERICA,

                       Defendant, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                      

                                             

                              Before

                      Selya, Circuit Judge, 
                                          
                 Feinberg,* Senior Circuit Judge,
                                                
                    and Stahl, Circuit Judge.
                                            

                                             

     Peter John Porrata for appellants.
                       
     Fidel  A.  Sevillano  del   Rio,  Assistant  United   States
                                    
Attorney, with whom Daniel F. Lopez Romo, United States Attorney,
                                        
was on brief, for appellee.

                                             

                                             

               
*Of the Second Circuit, sitting by designation.

          SELYA,  Circuit Judge.   This appeal  arises out  of an
          SELYA,  Circuit Judge.
                               

action brought  against the United  States by family  members and

personal representatives  of an  injured minor under  the Federal

Tort  Claims Act (FTCA), 28  U.S.C.    1346(b), 2671-2680 (1990).

Long  after the  district  court dismissed  the case,  plaintiffs

sought to revivify it but failed.   Believing, as we do, that the

district court appropriately rebuffed the attempted resurrection,

we affirm the judgment below.

I.  BACKGROUND

          The  incident  that  sparked  this   case  occurred  on

December  13, 1987, when a small child, Alexis Agosto, caught his

hand  in a conveyer  belt operated by  an employee of  the United

States Department of  Agriculture (DOA).   On February 24,  1989,

Agosto's parents  and grandparents filed FTCA  claims on Agosto's

and their own  behalf.   On April 21,  DOA responded,  requesting

medical records,  itemized bills, and other  details.  Plaintiffs

retained  counsel.  On November 29, 1989, their attorney notified

DOA  that he  would  supply pictures  of  Agosto's injured  hand,

apparently  believing that  the  photographs would  satisfy DOA's

curiosity  anent  the extent  of  injury.   He  was wrong.   DOA,

unmollified, wrote  to the lawyer  on March 5,  1990, reiterating

its need for the  information previously requested and mentioning

that  plaintiffs' claim forms  were incomplete.   The letter also

stated:

          Please bear  in mind that the  claims must be
          substantiated  and  that  we  must  have  the
          information requested  before a determination
          can  be made  by [the  appropriate official].

                                2

          No 
             

          further action will be  taken on these claims
                                                       
          until  the  information  requested  has  been
                                                       
          received (emphasis in original).
                  

Instead  of  submitting further  particulars,  plaintiffs brought

suit.  They alleged, inter alia, that "[n]o affirmative action as
                               

to any  settlement or  responsibility has  been  taken by  [DOA],

although a copy of the  medical record has been provided  to them

[sic]."   This allegation was seemingly an endeavor to show that,

despite the lack of an explicit denial, DOA had implicitly denied

plaintiffs'   claim,  thus   satisfying  the   FTCA's  exhaustion

requirement.  See 28 U.S.C.   2675(a).
                 

          The government answered  the complaint, asserting inter
                                                                 

alia  that plaintiffs had yet  to file a substantiated, completed
    

administrative  claim, and,  therefore, had  not  exhausted their

administrative remedy.   On August  27, 1990, a  magistrate judge

stayed proceedings for  ninety days to  allow plaintiffs a  final

opportunity  "to  provide defendant's  claim specialist  with the

necessary documentation  so that  defendant may either  accept or

reject  the claim."  The  stay proved unproductive.   On November

28, 1990, the magistrate  convened the next scheduled conference,

noted plaintiffs' counsel's absence, and reported to the district

judge  that  "the government  will  shortly move  to  dismiss the

complaint for  failure to  exhaust administrative remedy."   Even

so, some settlement negotiations continued.

          To make a tedious tale tolerably terse, the government,

prodded by the  district judge,  moved for dismissal  on May  15,

                                3

1991.   The motion papers  averred that plaintiffs  had failed to

prosecute their claims diligently at either the administrative or

judicial levels.   Among  other things, the  government proffered

the affidavit  of a  local DOA  staffer attesting to  plaintiffs'

failure to perfect their  administrative claims.  Without waiting

for plaintiffs' objection, the  district court dismissed the case

with prejudice  under Fed. R. Civ. P. 41(b).  Judgment entered on

May 28, 1991.1

          At   that   point,   plaintiffs   and   their   lawyer,

figuratively speaking, played the ostrich, burying their heads in

the sand and  ignoring the adverse  judgment.   They did not  ask

that the dismissal be vacated so that their opposition, see supra
                                                                 

note 1, might  be more  fully considered; they  did not move  for

reconsideration of the order;  they did not take an  appeal; they

did not seasonably seek post-judgment relief.  Withal, plaintiffs

suggest that  they continued  to pursue  negotiations, eventually

reaching  what  plaintiffs'  counsel  describes  as  a  tentative

agreement (ironically,  with the same DOA  representative who had

executed the aforementioned affidavit) for a $60,000  settlement.

They concede,  however, that the United  States Attorney's office

declined  to  approve  any  settlement,  presumably  because  the

lawsuit had been  dismissed with prejudice.2   They also  concede

                    

     1Plaintiffs filed an opposition  to the dismissal motion one
day after the judge granted the government's motion but five days
before final judgment entered.

     2It  is transparently  clear  that the  DOA  staffer had  no
authority  to  settle  the  claim  without  the  approval  of  an
appropriate   Justice  Department   official  or,   perhaps,  the

                                4

that  they never asked the district court to enforce the supposed

settlement.  Rather, plaintiffs  resumed their struthionine pose.

It was not  until September 28, 1992   sixteen  months to the day

after judgment entered    that they filed a motion  under Fed. R.

Civ. P. 60(b)(6).3   The  court below denied  the motion  without

fanfare.  This appeal followed.

II.  ANALYSIS

          District  courts  enjoy   considerable  discretion   in

deciding  motions brought under Civil Rule 60(b).  We review such

rulings only for abuse  of that wide discretion.   See Teamsters,
                                                                 

Chauffeurs,  Warehousemen  &  Helpers  Union,  Local  No.  59  v.
                                                             

Superline  Transp.  Co.,  953  F.2d  17,  19  (1st   Cir.  1992);
                       

Rodriguez-Antuna v.  Chase Manhattan  Bank Corp.,  871 F.2d 1,  3
                                                

(1st  Cir. 1989); Ojeda-Toro  v. Rivera-Mendez,  853 F.2d  25, 28
                                              

(1st Cir. 1988).  

          In  this case,  plaintiffs'  theory seems  to be  that,

because   DOA's  representative  continued   to  negotiate  after

judgment entered, the lower court should have excused plaintiffs'

failure  to  appeal or  otherwise  contest the  dismissal.   This

                    

Secretary of Agriculture.   See 28 U.S.C.   2672  (providing that
                               
FTCA settlements in excess  of $25,000 may only be  effected with
the  prior  written approval  of  the  Attorney  General  or  his
designee; providing  further that, apart  from Justice Department
personnel,  only  "the  head of  the  agency"  may  serve as  the
Attorney General's delegee).

     3Plaintiffs' motion for relief  from judgment mentioned  the
negotiations, but  contained  no substantiation  for the  claimed
settlement:   no confirmatory  correspondence, no  affidavit from
the DOA official who  allegedly participated in the negotiations,
no affidavit from plaintiffs' lawyer.

                                5

contention  has a variety of flaws.  Without endeavoring to cover

the waterfront, we  offer four reasons why  plaintiffs' theory is

unavailing.  In the course  of that recital, we assume the  truth

of the fact-specific statements contained in  plaintiffs' motion,

but do not credit "bald assertions, unsubstantiated  conclusions,

periphrastic   circum-locutions,   or  hyperbolic   rodomontade."

Superline, 953 F.2d at 18.
         

          First:  Rule  60(b) seeks to balance the  importance of
          First:
               

finality against  the desirability  of resolving disputes  on the

merits.   See  id. at  19.   The  rule's  first five  subsections
                 

delineate  specific grounds  for relief.4   In  keeping with  the

                    

     4The rule states:

          On  motion and upon such  terms as are  just, the court
          may relieve  a party or a  party's legal representative
          from  a final  judgment, order,  or proceeding  for the
          following reasons:

          (1)   mistake,  inadvertence,   surprise,  or
          excusable neglect;
          (2)  newly discovered  evidence which  by due
          diligence could not  have been discovered  in
          time  to  move for  a  new  trial under  Rule
          59(b);
          (3)  fraud  (whether  heretofore  denominated
          intrinsic  or extrinsic),  misrepresentation,
          or other misconduct of an adverse party;
          (4) the judgment is void;
          (5)   the   judgment   has  been   satisfied,
          released, or discharged, or a  prior judgment
          upon which  it is based has  been reversed or
          otherwise  vacated,   or  it  is   no  longer
          equitable  that  the  judgment   should  have
          prospective application, or
          (6) any  other reason justifying  relief from
          the operation of the judgment.

          The motion shall be made within a reasonable  time, and
          for  reasons (1), (2), and  (3) not more  than one year
          after the  judgment order or proceeding  was entered or

                                6

policy  that  "there  must  be  an  end  to  litigation someday,"

Ackermann  v. United States, 340  U.S. 193, 198  (1950), the rule
                           

imposes a one-year limit on motions that invoke  clauses (1)-(3).

While this limit does not apply in haec  verba to clause (6)   as
                                              

the rule states, motions invoking  clauses (4)-(6) must only  "be

made within  a reasonable time"    clause  (6) is  designed as  a

catchall, and a motion  thereunder is only appropriate  when none

of the first five  subsections pertain.  See Liljeberg  v. Health
                                                                 

Servs.  Acquisition  Corp., 486  U.S.  847,  863 &  n.11  (1988);
                          

Klapprott v. United States,  335 U.S. 601, 613 (1949);  Lubben v.
                                                              

Selective  Serv.  Sys. Local  Bd., 453  F.2d  645, 651  (1st Cir.
                                 

1972).  

          Here, plaintiffs'  attempt to garb their  motion in the

raiment  of clause (6) runs aground on the bedrock principle that

clause (6) may not be used as a vehicle for circumventing clauses

(1)  through (5).  The  essence of plaintiffs'  argument is that,

under  all  the  circumstances,  their  failure  to  contest  the

dismissal constituted understandable,  ergo, excusable,  neglect.

On  its face, that theory falls squarely within the encincture of

Rule 60(b)(1) and,  as such, plaintiffs' motion,  filed more than

one  year  after the  entry of  judgment,  was time-barred.   See
                                                                 

Pioneer Inv. Servs.  Co. v.  Brunswick Assoc., 113  S. Ct.  1489,
                                             

1497 (1993) (explaining that,  where "a party is partly  to blame

for the delay," post-judgment  relief "must be sought within  one

                    

          taken.

Fed. R. Civ. P. 60(b).

                                7

year under subsection (1)"). 

           Second: Plaintiffs'  belated effort  to set  aside the
           Second
                 

adverse  judgment also  runs  afoul of  the admonition  that Rule

60(b)(6) may not be used to escape the consequences of failure to

take  a timely  appeal.   See  Ackermann,  340 U.S.  at  197-200;
                                        

Mitchell v. Hobbs, 951 F.2d 417, 420 (1st Cir. 1991); Lubben, 453
                                                            

F.2d at 651; see  also Ojeda-Toro, 853 F.2d at  28-29 (collecting
                                 

cases).    In our  adversary  system  of  justice, each  litigant

remains under an  abiding duty to  take the legal steps  that are

necessary  to protect his or  her own interests.   See Ackermann,
                                                                

340 U.S. at 197.  Thus, Rule 60(b)(6) may  not be used as a back-

door substitute for  an omitted appeal, and, in  all but the most

exceptional circumstances,  a  party's  neglect  to  prosecute  a

timeous  appeal will bar relief  under the rule.   See Ackermann,
                                                                

340  U.S. at 197-202; Mitchell, 951 F.2d at 420; United States v.
                                                              

Parcel  of Land, Etc. (Woburn City Athletic Club, Inc.), 928 F.2d
                                                       

1, 5 (1st Cir. 1991); Lubben, 453 F.2d at 651.
                            

          There  are  no  sufficiently exceptional  circumstances

here.   To  be  sure, plaintiffs  strive  to show  the  contrary.

Citing United States v. Baus, 834 F.2d 1114 (1st Cir. 1987), they
                            

argue that DOA acted  in a Svengali-like manner, lulling  them to

sleep with settlement songs  while the sands of time  drained and

the appeal period expired.   This deception, they say,  justifies

relief  under Rule 60(b)(6).   The district court  did not agree.

Nor do we.  

          Baus is  readily  distinguishable.   There,  defendants
              

                                8

(the guarantors of  a debt owed to a  federal agency) moved, long

after the fact, for  relief from a judgment entered pursuant to a

settlement agreement they had  made with the United States.   Id.
                                                                 

at  1115-16.  We determined that the government had been dilatory

in performing its side  of the bargain and had  probably breached

its obligations  under the settlement agreement.  Id. at 1124-25.
                                                     

We also noted  that three Assistant  United States Attorneys  had

assured the  defendants that a further  judicial determination of

indebtedness was necessary before the United States could collect

on  the guarantees,  and  that  the  defendants relied  on  these

assurances.5    Id. at  1117.  In  such straitened circumstances,
                   

we  ruled  that the  government, by  virtue  of a  combination of

dilatory  practices,  disregard of  contractual  obligations, and

repeated  assurances, had so  muddied the  waters that  it "would

result  in  manifest  unfairness   to  deny  relief"  under  Rule

60(b)(6).  Id. at 1123.  
              

          The  case at  bar  is  far  removed  from  Baus.    The
                                                         

plaintiffs' Rule  60(b)(6) motion  makes no  claim that,  but for

some   misleading   conduct  attributable   to   the  government,

plaintiffs  would have  prosecuted  a timely  appeal.   There  is

                    

     5Furthermore,  the judgment  in Baus  entered pursuant  to a
                                         
stipulation; thus, the defendants had  no right of direct appeal.
After all,  a party who  has agreed  to the entry  of a  judgment
without any  reservation may  not  thereafter seek  to upset  the
judgment, save for lack of actual consent or a failure of subject
matter jurisdiction.  See Dorse  v. Armstrong World Indus., Inc.,
                                                                
798 F.2d  1372, 1375 (11th Cir.  1986); 9 James W.  Moore et al.,
Moore's  Federal Practice   203.06  (2d ed. 1993)  ("A party that
                         
consents to entry of  a judgment waives the right  to appeal from
it."). 

                                9

nothing in the present record to demonstrate that the  government

stalled the  processing of the  claims, breached any  promise, or

otherwise acted in bad faith;  even in  this court, plaintiffs do

not  suggest that  the government  ever said  it would  waive the

exhaustion requirement or overlook the judgment's legal  effect.6

There is, moreover, nothing to indicate any kind of impediment to

plaintiffs' ability to protect their legal  interests in a timely

manner.     Unlike  in   Baus,  the  plaintiffs   instigated  the
                             

litigation.  They knew the status of their claims at  all stages.

They could have appealed from the entry of judgment, but did not.

And, finally, the plaintiffs  appreciated the significance of the

judgment.7  

          Because  plaintiffs  advance  neither   an  objectively

reasonable  basis for not  challenging the  judgment in  a timely

manner nor evidence indicating a pattern of affirmative action on

the government's part which  would have led a  reasonably prudent

                    

     6The motion papers contain no allegation either that the DOA
official who ostensibly conducted the negotiations knew about the
entry  of judgment  or  that plaintiffs'  counsel discussed  that
subject with DOA personnel.

     7It is beyond  peradventure that  plaintiffs recognized  the
import of the order dismissing the  case with prejudice.  It  was
for  this very reason that plaintiffs, in their opposition to the
Rule  41 motion, argued vociferously  that they should be allowed
to  take  a  voluntary  dismissal without  prejudice  under  Rule
41(a)(1) rather  than having their case  dismissed with prejudice
under  Rule 41(b).    In  support  of this  position,  plaintiffs
claimed  that  negotiations  were  ongoing   and  settlement  was
"imminent."    Given  these  contemporaneous  statements,  it  is
disingenuous   of  plaintiffs'  counsel   to  suggest   that  the
continuation  of  settlement negotiations  led  him  to forgo  an
appeal,  thinking   that  the   judgment  could  not   block  the
realization of a negotiated settlement. 

                                10

person to believe  that the dismissal  order was something  other

than it  was, Baus does not assist their cause.  Rather, we think
                  

that plaintiffs' situation is much more akin to Ackermann.  After
                                                         

suffering an adverse judgment in denaturalization proceedings and

failing  to prosecute  a timely  appeal, Ackermann  sought relief

under Rule  60(b)(6).  340  U.S. at  194-95.   He alleged,  inter
                                                                 

alia, that he relied  upon advice from a government  official who
    

assured him there was no need to appeal as he would ultimately be

released.    See  id.  at  196.    In  affirming  the  denial  of
                     

Ackermann's Rule 60(b)(6) motion, the Court stated:

          It is  not  enough for  petitioner to  allege
          that  he  had confidence  in  [the government
          official]  .  .  .  [A]nything  said  by [the
          government official]  could  not be  used  to
          relieve  petitioner of his duty to take legal
          steps to  protect his interest  in litigation
          in  which  the  United  States  was  a  party
          adverse to him.

Id.  at  197 (citations  omitted).    In language  which  appears
   

patently  pertinent to  the  pitiful predicament  of the  present

plaintiffs, the Court concluded that, since Ackermann had made "a

considered choice not to  appeal," he "cannot not be  relieved of

such a choice because hindsight seems to indicate to him that his

decision  not  to  appeal  was probably  wrong,  considering  the

[final] outcome."   Id. at  198.   So here.   Even if  plaintiffs
                       

reasonably believed  that DOA's representative  had authority  to

negotiate  a settlement,  this  belief in  no  way gave  them  an

indeterminate carte blanche to  ignore the district judge's entry

of  a final  judgment.    See,  e.g., Lubben,  453  F.2d  at  652
                                            

(suggesting that, so long as the  decision not to take an  appeal

                                11

was one of unfettered choice and free will, courts should refrain

from  speculating  on the  reasons why  a  laggard party  did not

seasonably pursue an attack on an adverse judgment).  

          We will not paint the lily.  "[T]o justify relief under

subsection  (6), a  party  must show  extraordinary circumstances

suggesting that the party  is faultless in the delay."   Pioneer,
                                                                

113 S. Ct. at 1497.  The instant plaintiffs do  not qualify under

so  rigorous a standard.   Their unilateral  assumption that they

could  negotiate  and  settle their  claims  notwithstanding  the

court's decree falls woefully  short of establishing either their

own  lack  of fault  or  the  kind of  exceptional  circumstances

necessary for relief under Rule 60(b)(6).  

          Third:  Assuming, for argument's sake, that plaintiffs'
          Third:
               

motion  was  otherwise  within   the  rule's  purview,  it  would

nevertheless fail on temporal grounds.  We explain briefly.

          A  Rule   60(b)(6)  motion  "must  be   made  within  a

reasonable  time."     What   is  "reasonable"  depends   on  the

circumstances.   Cf., e.g., Sierra Club v. Secretary of the Army,
                                                                

820   F.2d   513,   517   (1st  Cir.   1987)   (explaining   that

"reasonableness is a mutable cloud, which is always and never the

same")  (paraphrasing  Emerson).   Thus,  a  reasonable time  for

purposes of Rule 60(b)(6)  may be more or less than  the one-year
                                              

period established  for filing  motions under  Rule 60(b)(1)-(3).

See  Planet Corp.  v. Sullivan,  702 F.2d  123, 125-26  (7th Cir.
                              

1983) ("The  reasonableness requirement of Rule  60(b) applies to

all  grounds; the  one  year limit  on  the first  three  grounds

                                12

enumerated merely specifies an outer boundary.").

          Here,  plaintiffs waited  sixteen months  before filing

their  motion.  This  delay   overlong  in virtually  any event  

must  be  juxtaposed  in   this  case  against  plaintiffs'  bold

assertion that the supposed  $60,000 settlement figure was agreed

upon "within two months of the entry of the  order of dismissal."

Appellants'  Brief at 7.  If, as plaintiffs allege, they achieved

so prompt  a meeting of the  minds, there is no  valid excuse for

having dawdled an additional  fourteen months before alerting the

district  court to  the changed  circumstances.   Such protracted

delay scuttles any claim that plaintiffs' motion was "made within

a  reasonable time."   See, e.g., Planet  Corp., 702 F.2d  at 126
                                               

(holding, on particular facts, that a six-month delay in making a

Rule   60(b)(6)  motion   was  unreasonably   dilatory);  Central
                                                                 

Operating Co.  v. Utility Workers  of America, AFL-CIO,  491 F.2d
                                                      

245, 253  (4th Cir. 1974)(similar; four-month  delay after notice

of default judgment).  Having failed to move for  relief from the

judgment  within  a  reasonable  time,  plaintiffs'   attempt  to

bootstrap   the   alleged   settlement   agreement   onto   their

"exceptional circumstance" argument is futile.

          Fourth:   An  additional precondition  to  relief under
          Fourth:
                

Rule 60(b)(6) is that the movent make  a suitable showing that he

or she has a  meritorious claim or  defense.  See Superline,  953
                                                           

F.2d  at 20;  Woburn City  Athletic  Club, 928  F.2d at  5.   The
                                         

plaintiffs stumble over  this hurdle.   Their  motion for  relief

from judgment is utterly  silent on the exhaustion issue  and the

                                13

record is devoid  of any indication that they,  to this day, have

ever complied with the  FTCA's administrative claim requirements.

Exhaustion   of   plaintiffs'   administrative  remedies   is   a

jurisdictional prerequisite  to  the prosecution  of  their  FTCA

claims.   See  28  U.S.C.    2675(a); see  also  Swift v.  United
                                                                 

States,   614  F.2d   812,  814-15   (1st  Cir.  1980).     Thus,
      

notwithstanding  plaintiffs'  assertion that  they  received some

settlement offer  from DOA,  the district court  was entitled  to

conclude  "that  vacating  the   judgment  [would]  be  an  empty

exercise."  Superline, 953 F.2d at 20.
                     

III.  CONCLUSION

          We  are not  unsympathetic to  plaintiffs' plight.   It

appears  that a young boy suffered severe injuries; that at least

one  federal   official  believes  the  boy's   claim  should  be

compensated; and  that, as  matters stand, plaintiffs  have quite

likely been victimized by a series of blunders on their lawyer's 

part (for which they may  have a claim against him).   But in our

adversary  system,   the  acts  and  omissions   of  counsel  are

customarily visited upon the  client in a civil case,  see, e.g.,
                                                                

Link v. Wabash R.R.,  370 U.S. 626, 632-34 (1962);  United States
                                                                 

v.  $25,721, 938  F.2d 1417,  1422 (1st  Cir. 1991);  Woburn City
                                                                 

Athletic Club, 928  F.2d at 6; United  States v. 3,888 Pounds  of
                                                                 

Atlantic Sea Scallops, 857  F.2d 46, 49  (1st Cir. 1988), and  we
                     

see  no legally  cognizable basis  for departing from  this well-

established principle here.  On this poorly cultivated record, we

cannot say  that  the district  court  abused its  discretion  in

                                14

refusing to reopen the final judgment.  

          We do  not believe, however, that  the lawyer's conduct

should go unremarked.  A judge has an  abiding obligation to take

or  initiate appropriate disciplinary  measures against  a lawyer

for unprofessional conduct of which the judge becomes aware.  See
                                                                 

ABA Code of Judicial Conduct Canon 3(D)(2) (1990).  We are of the
                            

opinion that plaintiffs' counsel's handling of this matter before

the  lower court raises  serious questions from  start to finish.

We  therefore direct  the district  judge to  review the  record,

conduct such further inquiry as he may deem appropriate, and take

or  initiate such  disciplinary action,  if any,  as is  meet and

proper, the circumstances considered.  The clerk of  the district

court shall also mail a copy of this opinion (translated into the

Spanish language if the  district judge believes such translation

would  be   advisable)  to  each  of  the  plaintiffs,  at  their

respective home addresses.   See, e.g., Doyle v. Shubs,  905 F.2d
                                                      

1, 3 (1st Cir.1990) (per curiam).

Affirmed.  Remanded to the district court, with instructions, for
                                                                 

consideration of a collateral matter.
                                    

                                15